' ,

      AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                          FILED
                                                                                                                    FEB 2 '1 2019
                                             UNITED STATES DISTRICT Co
                                                                                                            CLERK, U.S DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA                        SOU   ERN OIST~1C1' OF CAUFORNIA
                                                                                                                                   ;-if'.':lUTY
                   UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMI                     ---·-----·-····---
                                        v.                               (For Offenses Committed On or After November 1, 1987)
                EUTIMIO FONSECA-CONSTANTINO
                                                                            Case Number:         18CR4855-LAB

                                                                         SCOTT PACTOR
                                                                         Defendant's Attorney
      REGISTRATION NO.                  72625298

       D -
       1Z1 pleaded guilty to count(s)         ONE OF THE INDICTMENT

       D
          after a olea ofnot guiltv.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
      Title & Section                        Nature of Offense                                                             Number(s)
       8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                            1




           The defendant is sentenced as provided in pages 2 through                4           of this judgment.
       The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
       D The defendant has been found not guilty on count(s)
       D Count(s)                                                   is          dismissed on the motion of the United States.

       IZI   Assessment: $100.00



       IZI   No fine                D Forfeiture pursuant to order filed                                              , included herein.
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
       change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
       judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
       any material change in the defendant's economic circumstances.

                                                                          February 19. 2019



                                                                          HON. LARRY ALAN BURNS
                                                                           CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                           18CR4855-LAB
'   ~)     I   f




         AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

         DEFENDANT:                   EUTIMIO FONSECA-CONSTANTINO                                           Judgment - Page 2 of 4
         CASE NUMBER:                 18CR4855-LAB

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
          18 MONTHS




          D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
          IZI      The court makes the following recommendations to the Bureau of Prisons:
                   SAN BERNARDINO, CA DESIGNATION.




          D        The defendant is remanded to the custody of the United States Marshal.

          D        The defendant shall surrender to the United States Marshal for this district:
                   D    at                             A.M.             on
                   D    as notified by the United States Marshal.

                   The defendant shall surrender for service of sentence at the institution designated by the Bureau of
          D
                   Prisons:
                   D     on or before
                   D     as notified by the United States Marshal.
                   D     as notified by the Probation or Pretrial Services Office.

                                                                  RETURN

          I have executed this judgment as follows:

                   Defendant delivered on


          at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                             UNITED STATES MARSHAL



                                                By                    DEPUTY UNITED STATES MARSHAL



                                                                                                                 18CR4855-LAB
1

        AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

        DEFENDANT:                     EUTIMIO FONSECA-CONSTANTINO                                                                   Judgment - Page 3 of 4
        CASE NUMBER:                   18CR4855-LAB

                                                              SUPERVISED RELEASE
    Upon release from imprisonment, the defendant shall be on supervised release for a term of:
    3 YEARS


         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
    custody of the Bureau of Prisons unless removed from the United States.
    The defendant shall not commit another federal, state or local crime.
    For offenses committed on or after September 13, 1994:
    The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
    substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
    thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
    term of supervision, unless otherwise ordered by court.
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
           substance abuse. (Check, if applicable.)
           The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
           The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
           Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
           The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
    D      seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
    D      The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

               If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
          such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
          Payments set forth in this judgment.
              The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
          with any special conditions imposed.
                                               STANDARD CONDITIONS OF SUPERVISION
          1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
          2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
          3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
          4)    the defendant shall support his or her dependents and meet other family responsibilities;
          5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
                reasons;
          6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
          7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
                any paraphernalia related to any controlled substances, except as prescribed by a physician;
          8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
          9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
                unless granted permission to do so by the probation officer;
          10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
                observed in plain view of the probation officer;
          11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
          12)   the defendant shall not enter into any agreement to act as an informer or a special agent ofa law enforcement agency without the permission of
                the court; and
          13)    as directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's criminal record or
                 personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
                 with such notification requirement.



                                                                                                                                           18CR4855-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:              EUTIMIO FONSECA-CONSTANTINO                  Judgment - Page 4 of 4
CASE NUMBER:            18CR4855-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Not reenter the United States illegally.

II




                                                                         18CR4855-LAB
